Case 6:20-cv-06066-BAB Document 24                   Filed 05/24/21 Page 1 of 4 PageID #: 644




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

MICHAEL D. MARTIN                                                                    PLAINTIFF

vs.                                   Civil No. 6:20-cv-06066

COMMISSIONER, SOCIAL
SECURITY ADMINISTRATION                                                            DEFENDANT

                                             ORDER

       Pending now before the Court is Plaintiff’s Motion for Attorney’s Fees Pursuant to the

Equal Access to Justice Act (“EAJA”). ECF No. 20. Defendant responded to this Motion and

does not raise any objections to it. ECF No. 23. The Parties have consented to the jurisdiction of

a magistrate judge to conduct any and all proceedings in this case, including conducting the trial,

ordering the entry of a final judgment, and conducting all post-judgment proceedings. ECF No.

5. Pursuant to this authority, the Court issues this Order.

1.     Background:

       On June 19, 2020, Michael D. Martin (“Plaintiff”) appealed to the Court from the Secretary

of the Social Security Administration’s (“SSA”) denial of his request for disability benefits. ECF

No. 1. On February 22, 2021, Plaintiff’s case was reversed and remanded pursuant to sentence

four of 42 U.S.C. § 405(g). ECF Nos. 18-19.

       On May 3, 2021, Plaintiff filed this Motion. ECF No. 20. With this Motion, Plaintiff

requests an award of $4,149.00 for work performed in 2020 and 2021. Id. In 2020, Plaintiff seeks

EAJA fees for 17.80 hours of attorney work at an hourly rate of $203.00; and in 2021, Plaintiff

seeks EAJA fees for 2.60 hours of attorney work at an hourly rate of $206.00. Id. Defendant

responded to this Motion and does not object to Plaintiff’s request for these attorney’s fees. ECF
                                                 1
Case 6:20-cv-06066-BAB Document 24                   Filed 05/24/21 Page 2 of 4 PageID #: 645




No. 23. Specifically, Defendant does not object to Plaintiff’s requested hourly rate, requested

hours, or requested fees. Id.

2.     Applicable Law:

       Pursuant to the EAJA, 28 U.S.C. § 2412(d)(1)(A), a court must award attorney's fees to a

prevailing social security claimant unless the Secretary’s position in denying benefits was

substantially justified. The Secretary has the burden of proving that the denial of benefits was

substantially justified. See Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir.1986) (“The Secretary

bears the burden of proving that its position in the administrative and judicial proceedings below

was substantially justified”). An EAJA application also must be made within thirty days of a final

judgment in an action, See 28 U.S.C. § 2412(d)(1)(B), or within thirty days after the sixty day time

for appeal has expired. See Shalala v. Schaefer, 509 U.S. 292, 298 (1993).

       An award of attorney’s fees under the EAJA is appropriate even though, at the conclusion

of the case, the plaintiff’s attorney may be authorized to charge and to collect a fee pursuant to 42

U.S.C. § 406(b)(1). Recovery of attorney’s fees under both the EAJA and 42 U.S.C. § 406(b)(1)

was specifically allowed when Congress amended the EAJA in 1985. See Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002) (citing Pub. L. No. 99-80, 99 Stat. 186 (1985)). The United States

Supreme Court stated that Congress harmonized an award of attorney’s fees under the EAJA and

under 42 U.S.C. § 406(b)(1) as follows:

       Fee awards may be made under both prescriptions [EAJA and 42 U.S.C. §
       406(b)(1)], but the claimant’s attorney must “refun[d] to the claimant the amount
       of the smaller fee.”. . .“Thus, an EAJA award offsets an award under Section
       406(b), so that the [amount of total past-due benefits the claimant actually receives]
       will be increased by the . . . EAJA award up to the point the claimant receives 100
       percent of the past-due benefits.”


                                                 2
Case 6:20-cv-06066-BAB Document 24                      Filed 05/24/21 Page 3 of 4 PageID #: 646




Id. Furthermore, awarding fees under both acts facilitates the purposes of the EAJA, which is to

shift to the United States the prevailing party’s litigation expenses incurred while contesting

unreasonable government action. See id.; Cornella v. Schweiker, 728 F.2d 978, 986 (8th Cir.

1984).

         The statutory ceiling for an EAJA fee award is $125.00 per hour. See 28 U.S.C. §

2412(d)(2)(A). A court is only authorized to exceed this statutory rate if “the court determines

that an increase in the cost of living or a special factor, such as the limited availability of qualified

attorneys for the proceedings involved, justifies a higher fee.” Id. A court may determine that

there has been an increase in the cost of living, and may thereby increase the attorney’s rate per

hour, based upon the United States Department of Labor’s Consumer Price Index (“CPI”). See

Johnson v. Sullivan, 919 F.2d 503, 504 (8th Cir. 1990). See also General Order 39 (“Attorney’s

Fees Under the Equal Access to Justice Act”).

3.       Discussion:

         In the present action, Plaintiff’s case was remanded to the SSA. ECF Nos. 18-19.

Defendant does not contest Plaintiff’s claim that he is the prevailing party and does not oppose his

application for fees under EAJA. ECF No. 23. The Court construes the lack of opposition to this

application as an admission that the government’s decision to deny benefits was not “substantially

justified” and that Plaintiff is the prevailing party.

         Plaintiff requests a total award of $4,149.00. ECF No. 20. In 2020, Plaintiff seeks EAJA

fees for 17.80 hours of attorney work at an hourly rate of $203.00; and in 2021, Plaintiff seeks

EAJA fees for 2.60 hours of attorney work at an hourly rate of $206.00. Defendant has responded

to this Motion and raises no objections to this Motion. ECF No. 23. These attorney hourly rates

                                                    3
Case 6:20-cv-06066-BAB Document 24                   Filed 05/24/21 Page 4 of 4 PageID #: 647




are authorized by the EAJA as long as the CPI-South Index justifies these enhanced rates. See

General Order 39. See also 28 U.S.C. § 2412(d)(2)(A); Johnson, 919 F.2d at 504. In the present

action, the Court finds the CPI-South Index authorizes $203.00 for work performed in 2020 and

$206.00 for work performed in 2021. Thus, the Court awards those hourly rates.

        As for Plaintiff’s requested hours, Plaintiff seeks 17.80 hours for 2020 and 2.60 hours for

2021. ECF No. 20. Defendant has raised no objections to these hours. ECF No. 23. Upon review

of these entries, the Court finds they are reasonable, and these hours should be approved.

        As a final point, Ratliff requires that attorney’s fees be awarded to the “prevailing party”

or the litigant. See Astrue v. Ratliff, 560 U.S. 586 (2010). Thus, these fees must be awarded to

Plaintiff, not to Plaintiff’s attorney. However, if Plaintiff has executed a valid assignment to

Plaintiff’s attorney of all rights in an attorney’s fee award and Plaintiff owes no outstanding debt

to the federal government, the attorney’s fee may be awarded directly to Plaintiff’s attorney.

4.      Conclusion:

        Based upon the foregoing, the Court awards Plaintiff $4,149.00 pursuant to the EAJA, 28

U.S.C. § 2412. This accounts for EAJA fees for 17.80 hours of attorney work at an hourly rate of

$203.00 for 2020 and EAJA fees for 2.60 hours of attorney work at an hourly rate of $206.00 for

2021.

        ENTERED this 24th day of May 2021.


                                                             /s/ Barry A. Bryant
                                                             HON. BARRY A. BRYANT
                                                             U. S. MAGISTRATE JUDGE




                                                 4
